


SEVERANCE AGREEMENT


This SEVERANCE AGREEMENT (this “Agreement”) is entered into and shall be
effective as of January 1, 2014 by and between Intermountain Community Bancorp,
an Idaho corporation (the “Company”), and Pamela Rasmussen (the “Executive”).


WHEREAS, as an executive of Panhandle State Bank, an Idaho-chartered bank and
wholly owned subsidiary of the Company, the Executive has made and is expected
to continue to make substantial contributions to the profitability, growth, and
financial strength of the Company and Panhandle State Bank,


WHEREAS, the Company desires to assure itself of the current and future
continuity of management and, establishing minimum severance benefits for
certain officers and other key employees, including the Executive, desires to
ensure that officers and other key employees are not practically disabled from
discharging their duties if a proposed or actual change in control arises, and
wishes to provide additional inducement for the Executive to remain in the
employ of the Company, and


WHEREAS, on the date this Agreement is entered into none of the conditions or
events included in the definition of the term “golden parachute payment” that is
set forth in section 18(k)(4)(A)(ii) of the Federal Deposit Insurance Act [12
U.S.C. 1828(k)(4)(A)(ii)] and in Federal Deposit Insurance Corporation Rule
359.1(f)(1)(ii) [12 CFR 359.1(f)(1)(ii)] exists or, to the best knowledge of the
Company, is contemplated insofar as the Company or any subsidiary is concerned.


NOW THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows.


1.    Termination after a Change in Control. (a) Cash benefit. If within 24
months after a Change in Control the Executive’s employment with the Company and
Panhandle State Bank terminates involuntarily but without Cause or voluntarily
but with Good Reason, within five business days after the Executive’s employment
termination the Company shall make a lump-sum payment to the Executive in an
amount in cash equal to two times the Executive’s annual compensation. For this
purpose the Executive’s compensation means (x) the sum of the Executive’s base
salary when the Change in Control occurs or when employment termination occurs,
whichever amount is greater, plus (y) the cash bonus or cash incentive
compensation for the calendar year immediately before the calendar year in which
the Change in Control occurs or for the calendar year immediately before the
calendar year in which employment termination occurs, whichever amount is
greater, regardless of when the bonus or incentive compensation is paid and
regardless of whether it is subject in whole or in part to deferral, vesting, or
a potential repayment obligation. Annual compensation shall be calculated
without regard to any deferrals under qualified or nonqualified plans, but
annual compensation shall not include interest or other earnings credited to the
Executive under qualified or nonqualified plans or any compensation paid for
service as a director. The amount payable under this section 1(a) shall not be
reduced to account for the time value of money or discounted to present value.
If the Executive’s employment terminates involuntarily but without Cause within
six months before the Change in Control occurs but after discussions with a
third party regarding a Change in






--------------------------------------------------------------------------------




Control commence, then for purposes of this Agreement the Executive’s employment
shall be deemed to have terminated immediately after the Change in Control and
the Executive shall be entitled to the cash benefit under this section 1(a)
within five business days after the Change in Control.


(b)    Change in Control defined. For purposes of this Agreement the term Change
in Control means a change in control of the Company, as the term change in
control is defined in Internal Revenue Code section 409A, as the same may be
amended from time to time. References in this Agreement to section 409A of the
Internal Revenue Code of 1986 include rules, regulations, and guidance of
general application issued by the Department of the Treasury under Internal
Revenue Code section 409A. For purposes of clarification and without intending
to affect the foregoing reference to section 409A for the definition of Change
in Control, as of the effective date of this Agreement a Change in Control as
defined in Rule 1.409A-3(i)(5) would include the following –


(1)    a change in ownership of the Company occurs on the date any one person or
group accumulates ownership of Company stock constituting more than 50% of the
total fair market value or total voting power of Company stock, or


(2)    (x) any one person or more than one person acting as a group acquires
within a 12-month period ownership of Company stock possessing 30% or more of
the total voting power of Company stock, or (y) a majority of the Company’s
board of directors is replaced during any 12-month period by directors whose
appointment or election is not endorsed in advance by a majority of the
Company’s board of directors, or


(3)    a change in ownership of a substantial portion of the Company’s assets
occurs if in a 12-month period any one person or more than one person acting as
a group acquires from the Company assets having a total gross fair market value
equal to or exceeding 40% of the total gross fair market value of all of the
Company’s assets immediately before the acquisition or acquisitions. For this
purpose gross fair market value means the value of the Company’s assets or the
value of the assets being disposed of, determined without regard to any
liabilities associated with the assets.


(c)    Involuntary termination with Cause defined. For purposes of this
Agreement involuntary termination of the Executive’s employment shall be
considered involuntary termination with Cause if the Executive shall have
committed any of the following acts or if any of the following conditions exist
–


(1)    fraud, embezzlement, or theft by the Executive in the course of
employment, or


(2)    intentional violation of any law or significant policy of the Company or
a subsidiary of the Company if, in the Company’s sole judgment, the violation
has an adverse effect on the Company or subsidiary, regardless of whether the
violation leads to criminal prosecution or conviction. For purposes of this
Agreement applicable laws include any statute, rule, regulatory order, statement
of policy, or final cease-and-desist order of any governmental agency or body
having regulatory authority over the Company or subsidiary. No act or failure to
act on the Executive’s part shall be considered intentional if it was due
primarily to an error in judgment or negligence. An act or failure to act on the
Executive’s






--------------------------------------------------------------------------------




part shall be considered intentional if it is not in good faith and if it is
without a reasonable belief that the action or failure to act is in the
Company’s best interests, or
(3)    gross negligence in the performance of duties, or intentional failure to
perform stated duties after written notice, or


(4)    intentional wrongful damage to the business or property of the Company or
a subsidiary of the Company, including without limitation the Company’s or
subsidiary’s reputation, which in the Company’s sole judgment causes material
harm to the Company or subsidiary, or


(5)    a breach of fiduciary duty or misconduct involving dishonesty, in either
case whether in the Executive’s capacity as an officer or as a director, or


(6)    removal of the Executive from office or permanent prohibition of the
Executive from participating in Panhandle State Bank’s affairs by an order
issued under section 8(e)(4) or (g)(1) of the Federal Deposit Insurance Act, 12
U.S.C. 1818(e)(4) or (g)(1), or


(7)    conviction of the Executive for or plea of no contest to a felony or
conviction of or plea of no contest to a misdemeanor involving moral turpitude,
or the actual incarceration of the Executive for 45 consecutive days or more, or


(8)    the occurrence of any event that results in the Executive being excluded
from coverage, or having coverage limited for the Executive as compared to other
executives, under the Company’s or subsidiary’s blanket bond or other fidelity
or insurance policy covering its directors, officers, or employees.


(d)    Voluntary termination with Good Reason defined. For purposes of this
Agreement a voluntary termination by the Executive shall be considered a
voluntary termination with Good Reason if the conditions of the safe-harbor
definition of good reason contained in Internal Revenue Code section 409A are
satisfied, as the same may be amended from time to time. For purposes of
clarification and without intending to affect the foregoing reference to section
409A for the definition of Good Reason, as of the effective date of this
Agreement the safe-harbor definition of separation from service for good reason
in Rule 1.409A-1(n)(2)(ii) provides that a termination would be a voluntary
termination with Good Reason if the conditions stated in both clauses (x) and
(y) are satisfied –


(x)    a voluntary termination by the Executive is considered a voluntary
termination with Good Reason if any of the following occur without the
Executive’s advance written consent, and the term Good Reason means the
occurrence of any of the following without the Executive’s advance written
consent –


1)    a material diminution of the Executive’s base salary, or
2)    a material diminution of the Executive’s authority, duties, or
responsibilities, or






--------------------------------------------------------------------------------




3)    a material diminution in the authority, duties, or responsibilities of the
supervisor to whom the Executive is required to report, or
4)    a material diminution in the budget over which the Executive retains
authority, or
5)    a material change in the geographic location at which the Executive must
perform services, or
6)    any other action or inaction that constitutes a material breach by the
Company of this Agreement.


(y)    the Executive must give notice to the Company of the existence of one or
more of the conditions described in clause (x) within 90 days after the initial
existence of the condition, and the Company shall have 30 days thereafter to
remedy the condition. In addition, the Executive’s voluntary termination because
of the existence of one or more of the conditions described in clause (x) must
occur within 24 months after the initial existence of the condition.


2.    Additional Benefits after Employment Termination. (a) Insurance benefit.
If the Executive’s employment terminates involuntarily but without Cause or if
the Executive voluntarily terminates employment with Good Reason, the Company
shall continue or cause to be continued at the Company’s expense and on behalf
of the Executive and the Executive’s dependents a medical and dental insurance
coverage benefit consisting of reimbursement by the Company of a portion of the
Executive’s cost to continue medical insurance coverage under Title X of the
Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA) [Pub. L. 99-272,
100 Stat. 82]. Regardless of whether it is sufficient to reimburse the
Executive’s entire monthly cost for continued medical insurance coverage under
COBRA, the amount of the Company’s reimbursement under this section 2(a) shall
be equal to the monthly medical insurance premium cost incurred by the Company
or subsidiary of the Company on account of the Executive’s participation in the
Company’s or subsidiary’s medical and dental insurance plan in the month
immediately before the month in which the Executive’s employment terminated. If
providing the medical and dental insurance coverage reimbursement benefit under
this section 2(a) would result in the Company, a subsidiary of the Company, or
any affiliate of the Company or subsidiary breaching the terms of any insurance
policy with an applicable insurer or incurring any penalty or additional tax for
failing to comply with any applicable law, instead of receiving the medical and
dental insurance coverage reimbursement benefit the Executive shall be entitled
to elect continuation coverage under COBRA section 4980B(f) and, beginning with
the first payroll period after the first day of the seventh month after the
month in which the Executive’s employment terminates, the Company shall pay to
the Executive a monthly cash amount equal to the monthly premium amount the
Company or subsidiary would have paid for the Executive’s medical and dental
coverage reimbursement under this section 2(a) had the Executive remained
actively employed, less any applicable tax withholdings (each such payment, a
“Company Payment”). The first Company Payment shall include the amount that the
Executive would have received in the seven-month period after the date of
employment termination had the Executive otherwise received the Company Payments
during the seven-month period. Any benefit provided by the Company in accordance
with the preceding sentences after employment termination shall not count toward
the medical and dental plan’s obligation to provide continuation coverage under
COBRA or any applicable provision of the Company’s or subsidiary’s health plans
that provide for continuing coverage for the Executive, and the last day of the
post-termination period in which the






--------------------------------------------------------------------------------




Executive is entitled to the benefit under this section 2(a) shall be deemed to
be the date of the Executive’s “qualifying event” for purposes of COBRA,
provided that if application of this sentence would result in the Company, a
subsidiary, or any affiliate of the Company or subsidiary incurring any penalty
or additional tax for failing to comply with any applicable law, this section
2(a) shall be applied without giving effect to this sentence.
(b)    Benefit duration. The Company’s obligation to pay benefits under this
section 2 shall terminate on the first to occur of (w) the date the Executive
becomes eligible for medical and dental coverage under another medical insurance
plan, whether purchased independently by the Executive or provided by another
employer, (x) the Executive’s attainment of age 60, (y) the Executive’s death,
or (z) the second anniversary of the Executive’s employment termination.
Termination of benefits under this section 2 shall not, however, relieve the
Company of its obligation to make a reimbursement payment due but not yet paid
to the Executive. This section 2 shall not be interpreted to limit any benefits
to which the Executive or the Executive’s dependents or beneficiaries may be
entitled under any of the Company’s or subsidiary’s employee benefit plans,
agreements, programs, or practices after the Executive’s employment termination,
including without limitation retiree medical benefits.


3.    Termination for Which No Benefits Are Payable. Despite anything in this
Agreement to the contrary, the Executive shall not be entitled to benefits under
this Agreement if the Executive’s employment terminates involuntarily with Cause
or if the Executive dies or becomes disabled while employed by the Company or a
subsidiary of the Company. For purposes of this Agreement the term disabled
means that because of injury or sickness the Executive is unable to perform the
Executive’s duties. The benefits, if any, payable to the Executive or the
Executive’s beneficiary or estate relating to the Executive’s death or
disability shall be determined solely by such benefit plans or arrangements as
the Company or a subsidiary of the Company may have with the Executive relating
to death or disability, not by this Agreement.


4.    Restrictions on the Executive’s Post-Employment Activities. (a) Covenant
Not to Solicit. For two years after the Executive’s employment terminates the
Executive (x) shall not solicit or attempt to solicit and shall not encourage or
induce in any way any employee, joint venturer, or business partner of the
Company or any subsidiary of the Company to terminate an employment or
contractual relationship with the Company or any subsidiary of the Company and
(y) shall not hire any person then employed by the Company or a subsidiary of
the Company or employed by the Company or a subsidiary of the Company at any
time during the two-year period before the Executive’s employment termination.
The parties agree that the Executive shall not be considered to be in violation
of clause (y) if the Executive does not have managerial, executive, or
supervisory responsibilities with a subsequent employer that hires a person
formerly employed by the Company or a subsidiary of the Company, provided the
Executive does not actually make the hiring decision and provided the person
does not report to or work in the same area of operations as the Executive.


(b)    Covenant Not to Compete. Without advance written consent of the Company,
the Executive covenants and agrees not to compete directly or indirectly with
the Company or any subsidiary of the Company for two years after the Executive’s
employment terminates, plus any period during which the Executive is in
violation of this covenant not to compete and any period during which the
Company or a subsidiary of the Company seeks by litigation to enforce this
covenant not to compete. For purposes of this section 4(b) –






--------------------------------------------------------------------------------






(1)    the term “compete” means


(a)
providing financial products or services on behalf of any financial institution
for any person residing in the territory,



(b)
assisting (other than through the performance of ministerial or clerical duties)
any financial institution in providing financial products or services to any
person residing in the territory, or



(c)
inducing or attempting to induce any person who was a customer of the Company or
any subsidiary of the Company at the date of the Executive’s employment
termination to seek financial products or services from another financial
institution.



(2)    the phrase “compete directly or indirectly” means –


(a)
acting as a consultant, officer, director, independent contractor, incorporator,
organizer, or employee of any financial institution in competition with the
Company or any subsidiary of the Company in the territory, or



(b)
ownership of more than 2% of the voting shares of any financial institution in
competition with the Company or any subsidiary of the Company in the territory,
or



(c)
communicating to such financial institution the names or addresses or any
financial information concerning any person who was a customer of the Company or
any subsidiary of the Company at the Executive’s employment termination.



(3)
the term “customer” means any person to whom the Company or a subsidiary of the
Company is providing financial products or services on the date of the
Executive’s employment termination.



(4)
the term “financial institution” means any bank, savings association, or bank or
savings association holding company, or any other entity, including a financial
institution in organization, the business of which is or will be engaging in
activities that are financial in nature or incidental to such financial
activities as described in section 4(k) of the Bank Holding Company Act of 1956,
other than the Company or a subsidiary.



(5)
“financial product or service” means any product or service that a financial
institution or a financial holding company could offer by engaging in any
activity that is financial in nature or incidental to such a financial activity
under section 4(k) of the Bank Holding Company Act of 1956 and that is offered
by the Company or a subsidiary of the Company on the date of the Executive’s
employment termination, including but







--------------------------------------------------------------------------------




not limited to banking activities and activities that are closely related to and
a proper incident to banking.


(6)
the term “person” means any individual or individuals, corporation, partnership,
fiduciary or association.



(7)
the term “territory” means all of Idaho, Malheur County, Oregon, and Spokane
County, Washington.



(c)    No Disparagement. The Executive promises and agrees that for as long as
the covenant against competition in section 4 applies the Executive shall not
cause statements to be made, whether written or oral, that reflect negatively on
the business reputation of the Company or any subsidiary of the Company.
Likewise, on its behalf and on behalf of its subsidiaries the Company promises
and agrees not to cause statements to be made, whether written or oral, that
reflect negatively on the reputation of the Executive.


(d)    Remedies. Because of the unique character of the services rendered by the
Executive, the Executive understands that the Company would not have an adequate
remedy at law for the material breach or threatened breach by the Executive of
any one or more of the Executive’s covenants set forth in this section 4.
Accordingly, the Executive agrees that the Company’s remedies for a material
breach or threatened breach of this section 4 include but are not limited to (x)
forfeiture of any money representing accrued salary, contingent payments, or
other fringe benefits due and payable to the Executive, (y) forfeiture of any
benefits under this Agreement, and (z) a suit in equity by the Company to enjoin
the Executive from the breach or threatened breach of such covenants. The
Executive hereby waives the claim or defense that an adequate remedy at law is
available to the Company and the Executive agrees not to urge in any such action
the claim or defense that an adequate remedy at law exists. Nothing herein shall
be construed to prohibit the Company or any subsidiary of the Company from
pursuing any other remedies for the breach or threatened breach. The Executive
specifically acknowledges the receipt of adequate consideration for the
covenants contained in section 4. The Executive acknowledges and agrees that the
Executive has experience and capabilities sufficient to enable the Executive
after employment termination to obtain employment that does not violate the
covenants in this section 4 and that the Company’s remedies under section 4 will
not prevent the Executive from earning a livelihood. If any provision of this
section 4 or any word, phrase, clause, sentence or other portion thereof
(including without limitation the geographical and temporal restrictions
contained therein) is held to be unenforceable or invalid for any reason, the
unenforceable or invalid provision or portion shall be modified or deleted so
that the provision, as modified, is legal and enforceable to the fullest extent
permitted under applicable law.


(e)    Section 4 Survives Termination. The rights and obligations set forth in
this section 4 shall survive termination of this Agreement, but if a Change in
Control occurs before the Executive’s employment terminates section 4 shall
become void when the Change in Control occurs.


5.    This Agreement Is Not an Employment Contract. The parties hereto
acknowledge and agree that this Agreement is not a management or employment
agreement and that nothing in this Agreement shall give the Executive any rights
or impose any obligations to continued employment by






--------------------------------------------------------------------------------




the Company or any subsidiary of or successor to the Company, nor shall it give
the Company any rights to or impose any obligations for the continued
performance of duties by the Executive for the Company or any subsidiary of or
successor to the Company.


6.    Withholding of Taxes. The Company may withhold from any benefits payable
under this Agreement all Federal, state, local or other taxes as may be required
by law, governmental regulation, or ruling.


7.    Successors and Assigns. (a) This Agreement is binding on the Company’s
successors. This Agreement shall be binding upon the Company and any successor
to the Company, including any persons acquiring directly or indirectly all or
substantially all of the business or assets of the Company by purchase, merger,
consolidation, reorganization, or otherwise. But this Agreement and the
Company’s obligations under this Agreement are not otherwise assignable,
transferable, or delegable by the Company. By agreement in form and substance
satisfactory to the Executive, the Company shall require any successor to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
the Company would be required to perform had no succession occurred.


(b)    This Agreement is enforceable by the Executive’s heirs. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s personal or
legal representatives, executors, administrators, successors, heirs,
distributes, and legatees.


(c)    This Agreement is personal and is not assignable. This Agreement is
personal in nature. Without written consent of the other party, neither party
shall assign, transfer, or delegate this Agreement or any rights or obligations
under this Agreement except as expressly provided in this section 7. Without
limiting the generality of the foregoing, the Executive’s right to receive
payments hereunder is not assignable or transferable, whether by pledge,
creation of a security interest, or otherwise, except for a transfer by
Executive’s will or by the laws of descent and distribution. If the Executive
attempts an assignment or transfer that is contrary to this section 7, the
Company shall have no liability to pay any amount to the assignee or transferee.


8.    Notices. Any notice under this Agreement shall be deemed to have been
effectively made or given if in writing and personally delivered, delivered by
mail properly addressed in a sealed envelope, postage prepaid by certified or
registered mail, delivered by a reputable overnight delivery service, or sent by
facsimile. Unless otherwise changed by notice, notice shall be properly
addressed to the Executive if addressed to the address of the Executive on the
books and records of the Company at the time of the delivery of notice, and
properly addressed to the Company if addressed to Intermountain Community
Bancorp, 414 Church Street, Sandpoint, Idaho 83864, Attention: Chief Executive
Officer.


9.    Captions and Counterparts. The headings and subheadings used in this
Agreement are included solely for convenience and shall not affect the
interpretation of this Agreement. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same agreement.








--------------------------------------------------------------------------------




10.    Amendments and Waivers. No provision of this Agreement may be modified,
waived, or discharged unless the waiver, modification, or discharge is agreed to
in a writing or writings signed by the Executive and by the Company. No waiver
by either party of a breach by the other party or waiver of compliance with any
condition or provision of this Agreement to be performed by the other party
shall be deemed to be a waiver of other provisions or conditions at the same or
at any prior or subsequent time.


11.    Severability. The provisions of this Agreement are severable. The
invalidity or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions of this Agreement. Any provision held to
be invalid or unenforceable shall be reformed to the extent (and only to the
extent) necessary to make it valid and enforceable.


12.    Governing Law. The validity, interpretation, construction, and
performance of this Agreement shall be governed by and construed in accordance
with the substantive laws of the State of Idaho, without giving effect to the
principles of conflict of laws of the State of Idaho.


13.    Entire Agreement. This Agreement constitutes the entire agreement between
the Company and the Executive concerning the subject matter. No rights are
granted to the Executive under this Agreement other than those specifically set
forth. No agreements or representations, oral or otherwise, expressed or implied
concerning the subject matter of this Agreement have been made by either party
that are not set forth expressly in this Agreement. This Agreement supersedes
any employment or severance agreement between the Executive and the Company or
between the Executive and any subsidiary or affiliate of the Company, including
but not limited to the Executive’s December 28, 2007 Amended and Restated
Executive Severance Agreement with Panhandle State Bank and Intermountain
Community Bancorp, and from and after the date of this Agreement any other
severance agreement or employment agreement between the Executive and the
Company or between the Executive and any subsidiary or affiliate of the Company
is void and of no further force or effect.


14.    No Mitigation Required. The Company hereby acknowledges that it will be
difficult and could be impossible (x) for the Executive to find reasonably
comparable employment after termination and (y) to measure the amount of damages
the Executive suffers because of termination. Additionally, the Company
acknowledges that its general severance pay plans do not provide for mitigation,
offset, or reduction of any severance payment received thereunder. The Company
further acknowledges that the payment of benefits by the Company under this
Agreement is reasonable and shall be liquidated damages. The Executive shall not
be required to mitigate the amount of any payment provided for in this Agreement
by seeking other employment or otherwise, nor shall any profits, income,
earnings, or other benefits from any source whatsoever create any mitigation,
offset, reduction, or any other obligation on the part of the Executive
hereunder or otherwise.


15.    Internal Revenue Code Section 409A. The Company and the Executive intend
that their exercise of authority or discretion under this Agreement shall comply
with section 409A of the Internal Revenue Code of 1986. If when the Executive’s
employment terminates the Executive is a specified employee, as defined in
section 409A of the Internal Revenue Code of 1986, and if any payments or
benefits under this Agreement will result in additional tax or interest to the
Executive because of section 409A, then despite any provision of this Agreement
to the contrary the Executive






--------------------------------------------------------------------------------




shall not be entitled to the payments or benefits until the earliest of (x) the
date that is at least six months after termination of the Executive’s employment
for reasons other than the Executive’s death, (y) the date of the Executive’s
death, or (z) any earlier date that does not result in additional tax or
interest to the Executive under section 409A. As promptly as possible after the
end of the period during which payments or benefits are delayed under this
provision, the entire amount of the delayed payments shall be paid to the
Executive in a single lump sum. If any provision of this Agreement does not
satisfy the requirements of section 409A, the provision shall nevertheless be
applied in a manner consistent with those requirements. If any provision of this
Agreement would subject the Executive to additional tax or interest under
section 409A, the Company shall reform the provision. However, the Company shall
maintain to the maximum extent practicable the original intent of the applicable
provision without subjecting the Executive to additional tax or interest, and
the Company shall not be required to incur any additional compensation expense
as a result of the reformed provision.


16.    No Violation of Golden Parachute Rules. The Company and the Executive
acknowledge and agree that any payment to the Executive under this Agreement and
any agreement to make a payment to the Executive are or may be subject to the
golden parachute limitations of 12 U.S.C. 1828(k) and FDIC rules at 12 C.F.R.
Part 359. The Company and the Executive acknowledge and agree that if any
payment or agreement to make a payment under this Agreement would be considered
a golden parachute payment under 12 C.F.R. 359.1(f), the Company shall not have
a contractual or other obligation to make the payment to the Executive, and the
agreement to make the payment shall be void, unless (x) the payment receives the
prior approval of the appropriate Federal banking agency, if required at that
time by 12 U.S.C. section 1828(k), 12 C.F.R. Part 359, or other Federal or state
laws, rules or regulations, and (y) the obligation and the payment comply in all
other respects with 12 U.S.C. section 1828(k), 12 C.F.R. Part 359, and other
Federal and state laws, rules or regulations, to the extent applicable at the
time.


17.    Payment of Legal Fees. The Company is aware that after a Change in
Control management could cause or attempt to cause the Company to refuse to
comply with its obligations under this Agreement, or could institute or cause or
attempt to cause the Company to institute litigation seeking to have this
Agreement declared unenforceable, or could take or attempt to take other action
to deny Executive the benefits intended under this Agreement. In these
circumstances the purpose of this Agreement would be frustrated. The Company
desires that the Executive not be required to incur the expenses associated with
the enforcement of rights under this Agreement, whether by litigation or other
legal action, because the cost and expense thereof would substantially detract
from the benefits intended to be granted to the Executive hereunder. The Company
desires that the Executive not be forced to negotiate settlement of rights under
this Agreement under threat of incurring expenses. Accordingly, if after a
Change in Control occurs it appears to the Executive that (x) the Company has
failed to comply with any of its obligations under this Agreement or (y) the
Company or any other person has taken any action to declare this Agreement void
or unenforceable, or instituted any litigation or other legal action designed to
deny, diminish, or to recover from the Executive the benefits intended to be
provided to the Executive hereunder, the Company irrevocably authorizes the
Executive from time to time to retain counsel of the Executive’s choice, at the
Company’s expense as provided in this section 17, to represent the Executive in
the initiation or defense of any litigation or other legal action, whether by or
against the Company or any director, officer, stockholder, or other person
affiliated with the Company, in any jurisdiction. Despite any






--------------------------------------------------------------------------------




existing or previous attorney-client relationship between the Company and any
counsel chosen by the Executive under this section 17, the Company irrevocably
consents to the Executive entering into an attorney-client relationship with
that counsel, and the Company and the Executive agree that a confidential
relationship shall exist between the Executive and that counsel. The fees and
expenses of counsel selected from time to time by the Executive as provided in
this section 17 shall be paid or reimbursed to the Executive by the Company on a
regular, periodic basis upon presentation by the Executive of a statement or
statements prepared by counsel in accordance with counsel’s customary practices,
up to a maximum aggregate amount of $250,000, whether suit be brought or not,
and whether or not incurred in trial, bankruptcy, or appellate proceedings. The
Company’s obligation to pay the Executive’s legal fees under this section 17
operates separately from and in addition to any legal fee reimbursement
obligation the Company may have with the Executive under any separate salary
continuation or other agreement. Despite anything in this Agreement to the
contrary however, the Company shall not be required to pay or reimburse the
Executive’s legal expenses if doing so would violate section 18(k) of the
Federal Deposit Insurance Act [12 U.S.C. 1828(k)] and Rule 359.3 of the Federal
Deposit Insurance Corporation [12 CFR 359.3].


IN WITNESS WHEREOF, the parties have executed this Severance Agreement as of the
date first written above.


EXECUTIVE
 
EMPLOYER
 
 
 
Intermountain Community Bancorp
 
 
 
 
 
/s/ Pamela Rasmussen
 
By:
/s/ Curt Hecker
 
Pamela Rasmussen
 
 
Curt Hecker
 
 
 
 
 
 
 
 
Its:
President and Chief Executive Officer









